In an action to recover for goods sold and delivered, which was settled by stipulation upon the record, defendant Perlmutter appeals from an order of the Supreme Court, Rockland County, dated December 12, 1973, which granted plaintiff’s motion to restore the case to. the Trial Calendar, upon the condition that plaintiff pay costs in stated amounts to the respective attorneys for the two defendants. Appeal dismissed, without costs. Having accepted and retained the benefits of the order appealed from, to wit, the costs imposed thereby, defendants may not be permitted to urge the invalidity of the determination made by the order (Amin v. McGuire, 43 A D 2d 578). If we were not dismissing the appeal, we would affirm the order on the merits. Gulotta, P. J., Hopkins, Shapiro, Cohalan and Munder, JJ., concur.